               Case 2:19-cr-00153-JLR Document 33 Filed 08/21/20 Page 1 of 2




 1                                                    THE HONORABLE JAMES L. ROBART
 2
                              UNITED STATES DISTRICT COURT
 3
                             WESTERN DISTRICT OF WASHINGTON
 4                                     AT SEATTLE

 5   UNITED STATES OF AMERICA,                    )   No. CR19-153-JLR
                                                  )
 6                   Plaintiff,                   )
                                                  )   ORDER GRANTING
 7              v.                                )   MOTION FOR TEMPORARY
                                                  )   RELEASE
 8   PHOUKHAO PHOMPRIDA,                          )
                                                  )
 9                   Defendant.                   )
                                                  )
10
11          THE COURT has considered Phoukhao Phomprida’s motion for temporary
     release and all the records in this case.
12
            IT IS NOW ORDERED that
13
        1. Mr. Phomprida should be released from FDC SeaTac on August 22, 2020, to the
14
            custody of his sister, Cindy Phomprida; and
15
        2. During his temporary release, Mr. Phomprida shall either be in transit to or from
16
            his grandmother’s home at all times be in the company of his sister, Cindy
17          Phomprida; and
18      3. Cindy Phomprida will return Mr. Phomprida to FDC SeaTac no later than 5:00
19          p.m. on August 23, 2020.
20      4. The defendant shall be tested for COVID-19 prior to release from custody.
21          Should the defendant test positive for COVID-19, the defendant shall remain in

22          custody until a negative test is obtained. The Pretrial Services Officer will
            coordinate the defendant’s release with the U.S. Marshals.
23
24          DATED this 21st day of August, 2020.

25                                                A
                                                 _________________________________
                                                 JAMES L. ROBART
26                                               UNITED STATES DISTRICT JUDGE

                                                                FEDERAL PUBLIC DEFENDER
       ORDER FOR TEMPORARY RELEASE                                 1601 Fifth Avenue, Suite 700
       (Phoukhao Phomprida, CR19-153-JLR) - 1                        Seattle, Washington 98101
                                                                                (206) 553-1100
               Case 2:19-cr-00153-JLR Document 33 Filed 08/21/20 Page 2 of 2




 1
 2   Presented by:

 3   s/ Christopher Sanders
 4   Assistant Federal Public Defender
     Attorney for Phoukhao Phomprida
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                        FEDERAL PUBLIC DEFENDER
       ORDER FOR TEMPORARY RELEASE                         1601 Fifth Avenue, Suite 700
       (Phoukhao Phomprida, CR19-153-JLR) - 2                Seattle, Washington 98101
                                                                        (206) 553-1100
